Citation Nr: 0828732	
Decision Date: 08/25/08    Archive Date: 09/02/08

DOCKET NO.  04-31 744	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a previously-denied claim for entitlement to service 
connection for migraine headaches.

2.  Whether new and material evidence has been presented to 
reopen a previously-denied claim for entitlement to service 
connection for bilateral hearing loss.

3.  Whether new and material evidence has been presented to 
reopen a previously-denied claim for entitlement to service 
connection for residuals of dental trauma.

4.  Whether new and material evidence has been presented to 
reopen a previously-denied claim for entitlement to service 
connection for an eye disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from January 1956 to 
January 1959, February 1961 to February 1967, with subsequent 
service in the Army Reserves, including a period of active 
duty from January 1986 to April 1986.

The veteran presented sworn testimony in support of his 
appeal during a Board of Veterans' Appeals (Board) hearing 
held in June 2008 before the undersigned Acting Veterans Law 
Judge.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action on his part is required.


REMAND

As a preliminary matter, the Board observes that when an 
application for benefits is received, VA has certain notice 
and assistance requirements under the Veterans Claims 
Assistance Act (VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  First, proper notice must be provided to a 
claimant before the initial VA decision on a claim for 
benefits and must:  (1) inform the claimant about the 
information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

With regard to claims to reopen based upon the submission of 
new and material evidence, the Court of Appeals for Veterans 
Claims (Court) has held that the terms "new" and 
"material" have specific, technical meanings that are not 
commonly known to VA claimants.  Because these requirements 
define particular types of evidence, when providing the 
notice required by the VCAA, it is necessary, in most cases, 
for VA to inform claimants seeking to reopen a previously and 
finally disallowed claim of the unique character of evidence 
that must be presented.  The Court found that VA must notify 
a claimant of the evidence and information needed to reopen 
the claim, as well as the evidence and information needed to 
establish entitlement to service connection for the 
underlying condition(s) claimed (that is, that the 
obligations under Kent do not modify the requirement that VA 
must provide a claimant notice of what is required to 
substantiate each element of a service connection claim).  In 
addition, VA must consider the bases for the prior denial and 
respond with a notice letter that describes what evidence 
would be needed to substantiate the element or elements that 
were found to be insufficient to establish service connection 
in the previous denial.  Such notice to the veteran is 
essential since the question of materiality depends on the 
basis on which the prior denial was made and the failure to 
notify a claimant of what would constitute material evidence 
would be prejudicial to the claimant.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).  

Review of the veteran's claims file reveals that the veteran 
has not been provided with a notice letter that describes 
what evidence would be needed to substantiate the element or 
elements that were found to be insufficient to establish 
service connection in the previous denial.  In this case, 
service connection for migraine headaches was initially 
denied in a November 1983 rating decision, service connection 
for hearing loss, residuals of dental trauma, and "eye 
sight" was initially denied in a March 2000 rating decision.  

The Board also finds that additional development of evidence 
is required.  Review of the VA medical records contained in 
the claims file reveals that the veteran receives his primary 
health care from the VA.  The most recent VA medical records 
are dated in 2005 and they are incomplete, as it appears the 
veteran may have provided copies of a couple of his medical 
reports.  Additionally, a June 2005 notation is to the effect 
that the veteran was requesting a dental consultation; 
therefore, any VA dental records should be specifically 
requested upon remand.  Any VA medical records are deemed to 
be constructively of record in proceedings before the Board 
and should be obtained prior to further review of the claims 
file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file and 
ensure that all notification action 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A, as interpreted by Kent are fully 
complied with and satisfied.  See also 38 
C.F.R. § 3.159.

2.  The RO should obtain all records of VA 
medical treatment afforded to the veteran 
since he first sought VA healthcare, for 
inclusion in the veteran's claims file.  

3.  After the development requested above 
has been completed, the RO should again 
review the record, adjudicating first 
whether new and material evidence has 
been presented to support reopening the 
claims for service connection.  If new 
and material evidence is identified 
sufficient to reopen any of the claims, 
then appropriate due process, including 
any further notification and evidentiary 
development should be accomplished prior 
to adjudicating the claim for service 
connection on the merits.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


